Citation Nr: 9932701	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a heart disorder.

2. Entitlement to an increased evaluation for a left knee 
disability, currently 
evaluated as 10 percent disabling.

3. Entitlement to an increased (compensable) evaluation for 
thombrophlebitis of 
the left thigh.


WITNESSES AT HEARING ON APPEAL

Veteran

 
ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  At the veteran's personal hearing before the 
undersigned he testified that he did not work at all.  He 
elaborated that he cannot do prolonged standing without 
difficulty.  Therefore, the RO should determine whether the 
veteran wishes to file a claim due to unemployability and 
take all appropriate action in that regard. 



FINDINGS OF FACT

1. There is no competent medical evidence linking the 
veteran's current heart 
disease to his period of active service.

2. The veteran's left knee disorder is characterized by a 
full range of motion with 
degenerative changes.

3. The veteran's thrombophlebitis is characterized by 
achiness and fatigue with 
relief obtained through use of compression hosiery.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for heart disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. The schedular criteria for a rating in excess of 10 
percent for the veteran's knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5259 (1998).

3.  The schedular criteria for a rating of 10 percent, but 
not in excess of 10 percent, for the veteran's 
thrombophlebitis have been met.  38 U.S.C.A. § 1155, 5107; 
38 C.F.R. § 4.112, Diagnostic Code 7121 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Heart Disease

The veteran has testified on two occasions as to his belief 
that his heart disease is a result of his period of active 
service.  At his June 1999 personal hearing before the 
undersigned, the veteran testified that he had medical 
experience teaching first aid and that he had an EMT license 
from Virginia.  He testified that based on his medical 
knowledge, he concluded that his heart disease was related to 
all of one of the following; his elevated blood pressure 
first noted in 1972 while in service, his left knee surgery 
in 1973, mental stress from serving in Vietnam, or perhaps 
even Agent Orange exposure.  He also cited a medical study 
done by the Australian government that showed a 350 percent 
increase in heart disease among Vietnam veterans.  Therefore, 
he argues that he should be entitled to service connection 
for this heart disease.

Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

The veteran's service medical records are negative for 
complaint, treatment or diagnosis of a heart disorder.  His 
blood pressure readings were obtained on several occasions; 
however, he was not diagnosed with high blood pressure in 
service.  Records also indicate that the veteran injured his 
left knee in service.

The veteran was diagnosed with hypertensive coronary artery 
disease, status post coronary artery disease by VA 
examination conducted in January 1997.  

Private physicians have similarly noted the veteran's heart 
disease.  Records from Christopher M. Rembold, M. D. dated 
March 1996 to July 1997 show that the veteran reported chest 
pain during that time.  In March 1996 the veteran was 
diagnosed with clinical angina and vessel disease.  In April 
1997, he was hospitalized for unstable angina and coronary 
artery disease (CAD).  Mark Goldberg, M. D. treated the 
veteran in June and July 1996 and noted the veteran's 
hyperlipidemia and history of CAD.  

Records from Virginia Power, the veteran's employer at one 
time, reveal that the veteran underwent a CABG prior to his 
April 1994 examination.  These records document the veteran's 
ongoing heart disease.

The veteran has asserted that his heart disease should be 
service connected as it is linked to service.  However, the 
Board notes that where the issue is one of medical causation, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1991).  While the record 
indicates that the veteran is trained at first aid and is an 
EMT, there is no evidence that the veteran has the medical 
training and expertise in cardiovascular disease necessary to 
render an opinion as to diagnosis, causation, or etiology of 
his heart disease.  His lay statements alone cannot serve as 
a sufficient predicate upon which to find his claim for 
service connection to be well grounded.  See Heuer v. Brown, 
7 Vet.App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993)).  Further, whatever credibility may 
attach to the Australian study, the study does not serve to 
link the veteran's heart disease to his period of active 
service specifically.  See Sacks v. West, 11 Vet.App. 316, 
317 (1998)

What is missing here is medical evidence of heart disease or 
hypertension during service and medical evidence linking 
current heart disease or hypertension to service.  The Board 
points out, however, that if the veteran could provide 
medical evidence of chronic heart disease or essential 
hypertension during service or within a year of discharge 
from service, he would not need to produce evidence linking 
his current pathology to that disease.  His claim would be 
well grounded.  As stated above, while the veteran testified 
to his beliefs and opinions, he does not have the necessary 
training and he is not a medical professional in this field. 

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.
Agent Orange stuff
II. Increased Ratings

The veteran also contends that his disability ratings for his 
left knee disability and thombrophlebitis should be 
increased.  He testified at his hearing before the 
undersigned that he experiences a dull ache with occasionally 
more intense pain, continuous effusion, crepitus and 
difficulty walking.  He also testified of discoloration in 
his lower left leg and continuing edema and tightness in his 
left thigh.  Therefore, he feels that he should be entitled 
to a higher evaluation for both his left knee disability and 
thrombophlebitis.

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A. Left Knee Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  The 
functional loss may be due to absence in part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is an important 
factor of disability.  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  Under DeLuca, 8 Vet. App. at 202, in 
addition to applying schedular criteria, VA may consider 
granting a higher rating when the veteran is rated under a 
code that contemplates limitation of motion, and additional 
functional loss due to pain is demonstrated.  See also 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Service connection for the left knee disability was 
established by rating decision of November 1988.  A 
noncompensable evaluation was assigned.  This evaluation was 
subsequently increased to 10 percent disabling by hearing 
officer decision of June 1998 and that rating remains in 
effect.

The veteran underwent a VA examination in January 1997.  At 
that time, the veteran's posture was erect and his gait was 
normal.  He did not limp and had no deformity of his left 
knee.  Range of motion was 0 degrees hyperextension and 140 
degrees hyperflexion.  He had excellent muscle strength on 
the left lower extremity and good quadriceps muscle 
development.  There was no redness, no heme, no swelling in 
the left knee.  There was no evidence of the left patella 
being ballottable, neurological and physiological.  X-rays of 
the left knee showed mild to minimal degenerative changes of 
the left tibial tubercle.  He was diagnosed with minimal 
degenerative arthritis of the left tibial tubercle and status 
post-surgical repair of torn lateral meniscus left knee.  

Records from Virginia Power consist of regular examinations 
conducted on a predominantly yearly basis.  These 
examinations noted that the veteran had had operations on his 
left knee, but the left knee was usually noted to be 
asymptomatic.  For instance, at his April 1992 examination, 
the veteran reported that he was post operation in his left 
knee but that the knee was "ok now".  

Dr. Goldberg diagnosed the veteran with degenerative joint 
disease of the left knee in July 1997 when the veteran 
complained of an achy left knee.  A MRI taken at the same 
time revealed tricompartment degenerative disease of the left 
knee.

The veteran's left knee disability has been rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  That code provides that removal of semilunar 
cartilage of a symptomatic knee warrants a 10 percent 
evaluation.  This 10 percent evaluation is the highest 
possible under this code.  Diagnostic Codes 5256, 5257 and 
5258 also relate to knee disabilities and offer ratings in 
excess of 10 percent with certain symptomatology.  Diagnostic 
Code 5256 provides that a 30 percent evaluation is warranted 
where there is ankylosis of the knee that is at favorable 
angle in full extension or in slight flexion between 0 and 10 
degrees.  Under Diagnostic Code 5257, a 20 percent evaluation 
is warranted where there is moderate recurrent subluxation or 
lateral instability.  Finally, pursuant to Diagnostic Code 
5258, a 20 percent evaluation is assigned where there is 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.

A careful review of the evidence shows that the veteran's 
symptomatology is not productive of a disability evaluation 
in excess of 10 percent.  While the veteran has a symptomatic 
knee and the cartilage has been removed, ankylosis has not 
been diagnosed.  Further, no subluxation or lateral 
instability has been noted, there is no deformity and 
strength was normal.  Finally, there is no dislocate 
semilunar cartilage present here, the cartilage was removed.  
Therefore, the 10 percent evaluation is deemed appropriate 
here.

With respect to the veteran's contentions under 38 C.F.R. §§ 
4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See DeLuca, 8 Vet. App. at 204-05.  However, an 
increased evaluation is not warranted on the basis of 
functional loss due to pain or weakness in the instant case, 
as the veteran's symptoms are supported by only minimal 
pathology.  The VA examiner noted that there was almost full 
range of motion, normal strength and the employment records 
show the veteran's knee was fine.  

B. Thrombophlebitis

Service connection for this disability was established by 
rating decision dated November 1988.  At that time, a 
noncompensable evaluation was assigned.  That rating remains 
in effect.

At the veteran's January 1997 examination, the examiner noted 
that the veteran developed phlebitis after surgical removal 
of the lateral meniscectomy of the left knee.  The veteran 
reportedly recovered and did well.  The examiner noted that 
the veteran had a few small clumps of varicose veins 
laterally over the left thigh and that the deep circulation 
was competent with no evidence of thrombophlebitis at that 
time.  Therefore, the veteran was diagnosed with a small area 
of minor varicose veins on the left lateral thing of minimal 
clinical significance.  He was also diagnosed with resolved 
thrombophlebitis of the left upper leg in thigh area.

In June 1997, Dr. Goldbery noted that the veteran has 
probably early venous insufficiency of the left leg with 
varicosities present.  The veteran reported that he had been 
getting varicose veins in his left leg with swelling and 
aching, especially after working and standing all day long.  
The doctor then prescirbed some thigh high TED stockings to 
be used on the left leg in a routine basis.  In July 1997, 
the veteran reported wearing this stockings regularly with 
relief.

The veteran's thrombophlebitis has been assigned a 
noncompensable evaluation pursuant to 38 C.F.R. § 7122, 
Diagnostic Code 7121.  That code provides that a 
noncompensable evaluation is warranted where there post-
phlebitic syndrome of any etiology that is asymptomatic 
palpable or visible varicose veins.  A 10 percent evaluation 
is warranted where the syndrome is characterized by 
intermitten edema of the extremity or aching and fatigue in 
leg after prolonged standing or walking, with symptoms 
relieved by the elevation of extremity or compression 
hosiery.  A 20 percent evaluation is warranted with 
persistent edema, incompletely relieved by elevation with or 
without beginning stasis pigmentation or eczema.

A careful review of the evidence establishes that the 
veteran's thrombophlebitis warrants a 10 percent evaluation.  
His symptomatology fits quite appropriately with that 
evluation as the veteran reports achiness after working and 
standing and Dr. Goldberg prescribed compression hosiery for 
the problem.  However, the veteran has not been noted to have 
persistent edema, nor has the veteran been treated by 
elevated his leg.  Therefore, the veteran's evaluation is 
increased to 10 percent disabling.

Finally, with regards to both of the veteran's claims for 
increased evaluation, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
(1998) have been considered but the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1)(1998).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his service connected disorders have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Although 
he has missed some work in the past and is now unemployed, 
there has been no evidence submitted that the veteran is 
unemployable due to this disability.  Neither the VA examiner 
nor the veteran's private physicians have given an opinion as 
to the employability of the veteran.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

The veteran's claim of entitlement to service connection for 
heart disease is denied as not well grounded.

The veteran's claim for increased evaluation for a knee 
disability is denied.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 10 percent for thrombophlebitis 
granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

